internal_revenue_service number info release date date cc psi 1-cor-112999-00 uilc we are responding to your correspondence requesting relief in order to establish s_corporation status beginning with taxable_year this letter provides useful information relating to your request the information submitted indicates that you continued using a sole_proprietor employer_identification_number after the business had incorporated which resulted in the internal_revenue_service merging the old and current eins your form_2553 subchapter_s_election form submitted in date was denied because it was received late our archives reflect that forms 1120s have been filed under your former ein for taxable years and with subsequent returns filed using the current ein all s_corporation returns have been converted to c_corporation status because the service had no record of receiving form_2553 in a timely manner based on the instructions to form_2553 taxpayers are generally notified of acceptance or nonacceptance of their election within three months of date of filing_date mailed if the irs questions whether the election was filed acceptable proof of filing is a certified or registered mail receipt b form_2553 with an accepted stamp c form_2553 with stamped irs received date or e an irs letter stating the election has been accepted announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling in this case your subchapter_s returns for taxable years through were not accepted by the internal_revenue_service because the service had no record of a subchapter_s_election you may obtain relief for the late filed subchapter_s_election by submitting a request for a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income please refer your request to our office by adding the following to the address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
